Name: Council Regulation (EEC) No 1418/86 of 6 May 1986 fixing the number of vessels flying the flag of Portugal authorized to fish for albacore tuna in waters under the sovereignty or jurisdiction of Spain
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  Europe;  fisheries
 Date Published: nan

 15. 5 . 86 Official Journal of the European Communities No L 129/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1418/86 of 6 May 1986 fixing the number of vessels flying the flag of Portugal authorized to fish for albacore tuna in waters under the sovereignty or jurisdiction of Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and, in particular, Article 165 (6) thereof, Having regard to the proposal from the Commission, Whereas, under the terms of Article 1 65 (6) of the Act of Accession, the Council must decide upon the number of vessels flying the flag of Portugal which may fish for alba ­ core tuna as their principal activity in those waters under the sovereignty or jurisdiction of Spain which are covered by ICES and the Fishery Committee for the Eastern Central Atlantic (CECAF), HAS ADOPTED THIS REGULATION : Article 1 The number of vessels flying the flag of Portugal autho ­ rized to fish for albacore tuna in waters under the sovereignty or jurisdiction of Spain subject to the condi ­ tions laid down in Article 165 of the Act of Accession shall be as stipulated in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1986 until 31 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1986 For the Council The President P.H. van ZEIL No L 129/2 Official Journal of the European Communities 15. 5. 86 ANNEX PORTUGAL  SPAIN Species Area Authorizedfishing gear Authorized period Total number of vessels authorized (basic list) Total number of vessels authorized to fish at the same time (periodic list) Albacore tuna (Thunnus alalunga) ICES VIII + IX + CECAF (continental coast) Troll lines 1 May to 31 July  70 (') (') Total number of standard vessels ; 'standard vessel means a vessel of a gross registered tonnage of 150 grt. The rates of conversion for vessels of another tonnage are defined below : Tonnage (grt)  less than 20  equal to more than 20, but less than 40  equal to more than 40, but less than 80  equal to more than 80, but less than 100  equal to more than 100, but less than 125  equal to more than 125, but less than 150  equal to more than 150, but less than 200  equal to more than 200, but less than 300  equal to more than 300 Rate of conversion 0,10 0,20 0,40 0,60 0,80 0,90 1,00 1,50 2,00